UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-4259



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,
          versus


CARL HARRISON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-97-143)


Submitted:   June 22, 1999                 Decided:   July 16, 1999


Before HAMILTON and MICHAEL, Circuit Judges, and HALL,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia, for Appellant.
Rebecca A. Betts, United States Attorney, Monica K. Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
       Senior Judge Hall participated in consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

     Appellant Carl Harrison appeals his 170 month sentence based

upon his guilty plea guilty to distributing crack in violation of

21 U.S.C. § 841(a)(1) (1994) and aiding and abetting money laun-

dering in violation of 18 U.S.C. § 1956(a)(1)(B)(i) (West 1994 &

Supp. 1999).   Harrison argues on appeal that the district court

clearly erred in calculating his relevant conduct when it accepted

that quantity of drugs supplied by allegedly incredible witnesses

testifying at sentencing.

     We have reviewed the parties’ submissions, the record, and the

applicable law, and affirm.    We find that the district court’s

findings as to the credibility of the sentencing witness was not

clearly erroneous, and thus the district court properly calculated

Harrison’s relevant conduct based upon that testimony.   See United

States v. D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994) (stating that

a district court’s factual findings are binding unless clearly

erroneous); United States v. Williams, 977 F.2d 866, 870 (4th Cir.

1992) (stating that a district court’s relevant conduct determina-

tion is reviewed “with due deference to the trial court’s oppor-

tunity to assess credibility”).

     Accordingly, we affirm Harrison’s conviction and sentence. We

grant Harrison’s unapposed motion to waive oral argument because

the facts and legal contentions are adequately presented in the ma-


                                  2
terials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                3